1

2
                               UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                   ***
5

6     UNITED STATES OF AMERICA,                          Case No. 3:19-cv-00319-MMD-WGC

7                                     Plaintiff,                       ORDER
             v.
8
      $16,000.00 in United States Currency,
9
                                  Defendant.
10

11          This case stems from Plaintiff United States of America filing a civil complaint for in

12   rem forfeiture against $16,000.00 in United States Currency (“Property”). (ECF No. 1.)

13   One individual—and no other—appeared in this matter making a claim to the Property.

14   (See ECF No. 6 (claim by Donald Keith Averill).) The Court ultimately dismissed that claim.

15   (ECF No. 12.) The United States subsequently sought and was granted entry of clerk’s

16   default against all potential claimants to the Property: Averill; EAN Holdings LLC; and all

17   persons and entities having an interest in the defendant Property. (ECF Nos. 14,15.)

18   Presently before the Court is the United States’ motion for entry of default judgment of

19   forfeiture against the same persons and entities, which was filed on February 25, 2020

20   (“Motion”). (ECF No. 16.) The Motion is accompanied by a proposed order of default

21   judgment of forfeiture and final judgment of forfeiture, which details that the United States

22   has satisfied the requisite requirements to obtain default judgment here. (ECF No. 16-2.)

23   There has been no response to the Motion to date.

24          In light of the lack of any response to the Motion and because the Court has

25   previously dismissed the claim of the only claimant who has come forth in this action, the

26   Court will grant the Motion pursuant to Local Rule 7-2(d) and adopt the proposed order.

27   See LR 7-2(d) (providing that “failure of an opposing party to file points and authorities in

28   ///
1    response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for

2    attorney[s’] fees, constitutes a consent to the granting of the motion”).

3           It is therefore ordered that the United States’ motion for default judgment (ECF No.

4    16) is granted and the Court adopts the accompanying proposed order (ECF No. 16-2).

5           It is further ordered that the Clerk of the Court will enter default judgment in favor

6    of the United States and against Donald Keith Averill, EAN Holdings LLC; and all persons

7    and entities having an interest in the defendant Property. The Clerk is directed to enter

8    final judgment pursuant to this and the signed proposed order, which should be attached

9    hereto.

10          DATED THIS 24th day of March 2020.

11

12

13                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
